            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

OPTIMIZE COURIER, LLC,
    Plaintiff,                              NO. 3:19-CV-1156

           v.                               (JUDGE CAPUTO)
NICHOL ALLY and EASYFLYERS
USA LOGISTICS INCORPORATED,
    Defendants.
                                  ORDER
   NOW, this 18th day of September, 2019, IT IS HEREBY ORDERED that:
   (1)    The Motion to Dismiss (Doc. 13) filed by Defendants Nichol Ally and
          Easyflyers USA Logistics Incorporated is GRANTED in part.
   (2)    The Clerk of Court is directed to TRANSFER this case, pursuant to 28
          U.S.C. § 1404(a), to the United States District Court for the Eastern
          District of New York.
   (3)    The Clerk of Court is directed to mark the case as CLOSED.


                                           /s/ A. Richard Caputo
                                           A. Richard Caputo
                                           United States District Judge
